Name: Commission Implementing Regulation (EU) 2016/1646 of 13 September 2016 laying down implementing technical standards with regard to main indices and recognised exchanges in accordance with Regulation (EU) No 575/2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: monetary economics;  budget;  free movement of capital;  trade policy;  financial institutions and credit;  technology and technical regulations;  marketing
 Date Published: nan

 14.9.2016 EN Official Journal of the European Union L 245/5 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1646 of 13 September 2016 laying down implementing technical standards with regard to main indices and recognised exchanges in accordance with Regulation (EU) No 575/2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1) and in particular Article 197(8) thereof, Whereas: (1) Regulation (EU) No 575/2013 states that equities or convertible bonds included in a main index may be used by institutions as eligible collateral. One of the eligibility criteria for collateral is that it should be sufficiently liquid. To be considered as main indices for the purposes of that Regulation, equity indices should therefore mainly consist of equities that can reasonably be expected to be realisable when an institution needs to liquidate them. This should be the case when at least 90 % of the components of an index have a free float of at least EUR 500 000 000 or, in the absence of information about free float, a market capitalisation of at least EUR 1 000 000 000. (2) It should also be possible for institutions to recognise as eligible collateral instruments that are liquid relative to the markets in which they are operating and meet a minimum level of liquidity, irrespective of whether a market is established in the Union or in a third country. Therefore, an equity index should be considered as a main index where it includes no more than half of the total number of companies whose shares are traded on the market on which the index is based, where the average daily turnover is at least EUR 100 000, and where it also meets two of the following three criteria: the total market capitalisation of the index is at least 40 % of the market capitalisation of all the companies whose shares are traded on that market; the total turnover of trading in the components of the index is at least 40 % of the total turnover of all equity trading on that market; and the index serves as an underlying for derivatives products. (3) Convertible bond indices should be considered as main indices only where the constituent bonds can be converted into equities where at least 90 % of those equities have a free float of at least EUR 500 000 000 or, in the absence of information about free float, a market capitalisation of at least EUR 1 000 000 000. (4) Where two indices meet the criteria to be considered a main index and one is a subset of the other, for simplicity only the broader one should be included in the list of main indices. (5) Regulation (EU) No 575/2013 states that debt securities issued by certain institutions, not having a credit assessment by an external credit assessment institution (ECAI) may be used as eligible collateral where they fulfil a number of conditions, one of them being that they are listed on a recognised exchange. (6) In order to be considered a recognised exchange for the purposes of Regulation (EU) No 575/2013, an exchange is required to meet the conditions laid down in Article 4(1)(72) of that Regulation. Regarding one of those conditions, namely that the exchange should have a clearing mechanism, all regulated markets trading financial instruments not listed in Annex II to Regulation (EU) No 575/2013 should satisfy this second condition by virtue of being licensed as a regulated market under Directive 2004/39/EC of the European Parliament and of the Council (2) and by virtue of the existence of rules and procedures for the clearing and settlement of transactions in place as required under that Directive 2004/39/EC. (7) Where an exchange's clearing mechanism is provided by a central counterparty (CCP), that CCP should comply with the requirements laid down in Regulation (EU) No 648/2012 of the European Parliament and of the Council (3). For the rare derivatives exchanges not served by CCPs, the margining rules laid down in Regulation (EU) No 648/2012 should be used as the benchmark for assessing whether the margining requirements imposed by those exchanges are appropriate. (8) This Regulation is based on the draft implementing technical standards submitted by the European Securities and Markets Authority (ESMA) to the Commission. (9) On 17 December 2015, the Commission notified ESMA of its intention to endorse the draft implementing technical standard with amendments to take account of the fact that some equity indices that meet the eligibility criteria to be considered as main indices were not included in the list provided in that draft standard. In its formal opinion of 28 January 2016, ESMA confirmed its initial position and did not resubmit an implementing technical standard amended in a way consistent with the Commission's proposed amendments. The draft implementing technical standard should therefore be endorsed with the amendments necessary to avoid the exclusion of indices that meet the eligibility criteria to be considered as main indices for the purposes of Regulation (EU) No 575/2013. (10) ESMA has conducted an open public consultation on the draft implementing technical standards on which this Regulation is based and has requested the opinion of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (4). ESMA has not analysed in detail the potential costs and benefits related to the draft implementing technical standards as this would have been disproportionate in relation to their scope and impact, HAS ADOPTED THIS REGULATION: Article 1 Main indices The main indices for the purposes of Article 197(8)(a) of Regulation (EU) No 575/2013 are specified in Annex I to this Regulation. Article 2 Recognised exchanges The recognised exchanges for the purposes of Article 197(8)(b) of Regulation (EU) No 575/2013 are specified in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments amending Council Directives 85/611/EEC and 93/6/EEC and Directive 2000/12/EC of the European Parliament and of the Council and repealing Council Directive 93/22/EEC (OJ L 145, 30.4.2004, p. 1). (3) Regulation (EU) No 648/2012 of the European Parliament and of the Council of 4 July 2012 on OTC derivatives, central counterparties and trade repositories (OJ L 201, 27.7.2012, p. 1). (4) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX I MAIN INDICES SPECIFIED UNDER ARTICLE 197 OF REGULATION (EU) No 575/2013 Table 1 Equity indices Index Country/Area STOXX Asia/Pacific 600 Asia/Pacific ASX100 Australia ATX Prime (1) Austria BEL20 Belgium IBOVESPA Brazil TSX60 Canada CETOP20 Index Central Europe Hang Seng Mainland 100 Index (China) China NYSE ARCA China Index China Shanghai Shenzhen CSI 300 China PX Prague Czech Republic OMX Copenhagen 20 Denmark FTSE RAFI Emerging Markets Emerging Markets MSCI Emerging Markets 50 Emerging Markets FTSE Europe Index Europe STOXX Europe 600 Europe MSCI AC Europe & Middle East Europe and Middle East OMXH25 Finland SBF120 (2) France S&P BMI France France HDAX (3) Germany FTSE All World Index Global MSCI ACWI Global FT ASE Large Cap Greece Hang Seng Hong Kong Hang Seng Composite Index Hong Kong CNX 100 Index India S&P BSE 100 Index India ISEQ 20 Ireland FTSE MIB Italy Nikkei 300 Japan TOPIX mid 400 Japan S&P Latin America 40 Latin America FTSE Bursa Malaysia KLCI Index Malaysia Mexico Bolsa Index Mexico AEX Netherlands S&P NZX 15 Index New Zealand OBX Norway WIG20 Poland PSI 20 Portugal MSCI Russia Index Russia Russian Traded Index Russia FTSE Straits Times Index Singapore FTSE JSE Top 40 South Africa INDI 25 Index South Africa KOSPI 100 South Korea IBEX35 Spain OMXS60 Sweden OMXSB Sweden SMI Expanded Index Switzerland TSEC Taiwan 50 Taiwan FTSE Nasdaq Dubai UAE 20 Index UAE FTSE 350 (4) UK NASDAQ100 USA Russell 3000 Index USA S&P 500 USA Table 2 Convertible bond indices Exane ECI-Europe Europe Jefferies JACI Global Global Thomson Reuters Global Convertible Global (1) Includes the ATX. (2) Includes the CAC40, CAC Next 20, and CAC Mid Cap. (3) Includes the DAX and MDAX. (4) Includes the FTSE 100. ANNEX II RECOGNISED EXCHANGES SPECIFIED UNDER ARTICLE 197 OF REGULATION (EU) No 575/2013 Table 1 Recognised exchanges on which contracts listed in Annex II of Regulation (EU) No 575/2013 are not traded Regulated market MIC EURONEXT PARIS XPAR BOERSE BERLIN (REGULIERTER MARKT) BERA BOERSE BERLIN (BERLIN SECOND REGULATED MARKET) BERC BOERSE DUESSELDORF (REGULIERTER MARKT) DUSA BOERSE DUESSELDORF  QUOTRIX (REGULIERTER MARKT) DUSC BOERSE BERLIN EQUIDUCT TRADING (REGULIERTER MARKT) EQTA BOERSE BERLIN EQUIDUCT TRADING (BERLIN SECOND REGULATED MARKET) EQTB HANSEATISCHE WERTPAPIERBOERSE HAMBURG (REGULIERTER MARKT) HAMA NIEDERSAECHSISCHE BOERSE ZU HANNOVER (REGULIERTER MARKT) HANA BOERSE MUENCHEN (REGULIERTER MARKT) MUNA BOERSE MUENCHEN  MARKET MAKER MUNICH (REGULIERTER MARKT) MUNC BADEN-WUERTTEMBERGISCHE WERTPAPIERBOERSE (REGULIERTER MARKT) STUA FRANKFURTER WERTPAPIERBOERSE (REGULIERTER MARKT) FRAA, XETA TRADEGATE EXCHANGE (REGULIERTER MARKT) XGRM IRISH STOCK EXCHANGE  MAIN SECURITIES MARKET XDUB EURONEXT LISBON XLIS BOLSA DE BARCELONA XBAR, XMCE BOLSA DE BILBAO XBIL, XMCE BOLSA DE MADRID XMAD, XMCE, MERF BOLSA DE VALENCIA XVAL, XMCE BONDVISION MARKET BOND ELECTRONIC OPEN-END FUNDS AND ETC MARKET ETFP MARKET FOR INVESTMENT VEHICLES (MIV) MIVX ELECTRONIC BOND MARKET MOTX ELECTRONIC SHARE MARKET MTAA MTS GOVERNMENT MARKET MTSC MTS CORPORATE MARKET MTSM SECURITISED DERIVATIVES MARKET SEDX MERCADO DE DEUDA PUBLICA EN ANOTACIONES XDPA AIAF  MERCADO DE RENTA FIJA XDRF, SEND BOURSE DE LUXEMBOURG XLUX CYPRUS STOCK EXCHANGE XCYS SPOT REGULATED MARKET  BMFMS SBMF SPOT REGULATED MARKET  BVB XBSE RM-SYSTEM CZECH STOCK EXCHANGE XRMZ PRAGUE STOCK EXCHANGE XPRA BATS EUROPE REGULATED MARKET BATE, CHIX ISDX MAIN BOARD ISDX EURONEXT LONDON XLDN LONDON STOCK EXCHANGE  REGULATED MARKET XLON NASDAQ RIGA XRIS NASDAQ STOCKHOLM XSTO NORDIC GROWTH MARKET NGM XNGM NASDAQ COPENHAGEN XCSE OSLO AXESS XOAS OSLO BÃRS XOSL NASDAQ TALLINN XTAL NASDAQ HELSINKI XHEL VIENNA STOCKEXCHANGE OFFICIAL MARKET (AMTLICHER HANDEL) WBAH VIENNA STOCKEXCHANGE SECOND REGULATED MARKET (GEREGELTER FREIVERKEHR) WBGF BULGARIAN STOCK EXCHANGE  SOFIA JSC XBUL NASDAQ ICELAND XICE BUDAPEST STOCK EXCHANGE XBUD BRATISLAVA STOCK EXCHANGE XBRA NASDAQ VILNIUS XLIT EURONEXT BRUSSELS XBRU ZAGREB STOCK EXCHANGE XZAG ELECTRONIC SECONDARY SECURITIES MARKET HDAT ATHENS EXCHANGE SECURITIES MARKET XATH EUROPEAN WHOLESALE SECURITIES MARKET EWSM MALTA STOCK EXCHANGE XMAL EURONEXT AMSTERDAM XAMS BONDSPOT SECURITIES MARKET RPWC WARSAW STOCK EXCHANGE XWAR,WBON, WETP LJUBLJANA STOCK EXCHANGE OFFICIAL MARKET XLJU GIBRALTAR STOCK EXCHANGE GSXL Table 2 Recognised exchanges on which contracts listed in Annex II of Regulation (EU) No 575/2013 are traded Regulated market MIC MATIF XMAT MONEP XMON POWERNEXT DERIVATIVES XPOW EUROPEAN ENERGY EXCHANGE XEEE EUREX DEUTSCHLAND XEUR MERCADO DE FUTUROS E OPCOES MFOX MERCADO REGULAMENTADO DE DERIVADOS DO MIBEL OMIP MEFF EXCHANGE XMRV, XMPW MERCADO DE FUTUROS DE ACEITE DE OLIVA  SA XSRM DERIVATIVES REGULATED MARKET  BMFMS BMFM POWER EXCHANGE CENTRAL EUROPE XPXE CME EUROPE LIMITED CMED ICE FUTURES EUROPE  ENERGY PRODUCTS DIVISION IFEU ICE FUTURES EUROPE  FINANCIAL PRODUCTS DIVISION IFLL ICE FUTURES EUROPE  EQUITY PRODUCTS DIVISION IFLO ICE FUTURES EUROPE  AGRICULTURAL PRODUCTS DIVISION IFLX THE LONDON INTERNATIONAL FINANCIAL FUTURES AND OPTIONS EXCHANGES (LIFFE) XLIF THE LONDON METAL EXCHANGE XLME LONDON STOCK EXCHANGE DERIVATIVES MARKET XLOD ITALIAN DERIVATIVES MARKET XDMI NASDAQ STOCKHOLM XSTO FISH POOL FISH NOREXECO NEXO NASDAQ OSLO NORX OSLO BÃRS XOSL EURONEXT BRUSSELS DERIVATIVES XBRD ATHENS EXCHANGE DERIVATIVES MARKET XADE VIENNA STOCKEXCHANGE OFFICIAL MARKET (AMTLICHER HANDEL) WBAH BUDAPEST STOCK EXCHANGE XBUD ICE ENDEX DERIVATIVES NDEX EURONEXT EQF  EQUITIES AND INDICES DERIVATIVES XEUE WARSAW STOCK EXCHANGE/COMMODITIES/POLISH POWER EXCHANGE/COMMODITY DERIVATIVES PLPD